Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,322. Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Claim 1:  Claims 1, 3-4 of the ‘037 patent provides a teaching of a mock workpiece for use with a weld training system (see col. 39:11-13), comprising: 
an object comprising:  (see col. 39:14)
 a marker configured for recognition or detection by the weld training system (see col. 39:15-16); and 
an array of connectors configured for tool-less connection to a complementary array of connectors of a complementary mock workpiece (see claim 3 col. 39:25-29), 
the array of connectors arranged asymmetrically in a poka yoke configuration to discourage incorrect connection to the complementary array of connectors (see col. 39:30-33). 
The difference between claim 1 of the application and claims 1, 3-4 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, the ‘037 patent provides a teaching directed to “a work piece for use with a mobile electronic device”.  Thus the invention of claim 1 (and dependent) of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent. 
Claim 2: Claim 2 of the ‘037 patent provides a teaching of  wherein each connector of the array of connectors comprises a magnet, a hook fastener, a loop fastener, a snap fastener, a button, a clamping fastener, a prong, a stud, or a socket.  
Claim 3: Claim 3 of the ‘037 patent provides a teaching of wherein the array of connectors are positioned along an edge or middle of the object.  
Claim 5: Claim 5 of the ‘037 patent provides a teaching of wherein the object further comprises a first face, a second face, and a plurality of sidewalls connecting the first face to the second face, each of the first face and the second face having a polygon shape and a larger surface area than each of the plurality of sidewalls, the array of connectors being positioned on or in the first face or the second face.  
Claim 6: Claim 6 of the ‘037 patent provides a teaching of wherein the connection of the array of connectors and complementary array of connectors creates a joint at an intersection of the mock workpiece and the complementary mock workpiece, the joint comprising a lap joint, a butt joint, a corner joint, a T joint, an edge joint, or a pipe joint.

Claim 7:  Claim 1 of the ‘037 patent provides a teaching of wherein a connector of the array of connectors is further configured for removable connection to a complementary connector of a fixturing system.

Claim 8:  Claim 7 of the ‘037’ patent provides a teaching of a weld training system, comprising: (see col. 39: line 46)
 a first workpiece having a first connector; (see col. 39:line 47)
 a second workpiece having a second connector configured to tool-lessly engage the first connector to secure the first workpiece to the second workpiece;  (see col. 39:48-51)
a sensor configured to detect data relating to the first workpiece and second workpiece; processing circuitry;  (see col. 39:54-55)
 
and memory circuitry comprising computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to:  (see col. 39:53-60)
 determine a spatial relationship between the first workpiece and the second workpiece based on the data detected by the sensor, the spatial relationship comprising a type of joint defined by an intersection of the first workpiece and second workpiece. (see col. 39:60-63). 

The difference between claim 8 of the application and claims 7 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, the ‘037 patent provides a teaching directed to “a work piece for use with a mobile electronic device”.  Thus the invention of claim 1 (and dependent) of the patent is in effect a “species” of the “generic” invention of claim 7.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 8 is anticipated by claim 7 of the patent. 


Claim 9:  Claim 7 of the ‘037 patent provides a teaching of, wherein the type of joint comprises a lap joint, a butt joint, a corner joint, a T joint, an edge joint, or a pipe joint (see col. 39:65-67). 

Claim 10:  Claim 8 of the ‘037 poatent provides a teaching of wherein the memory circuitry further comprises computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to output a notification in response to determining the spatial relationship is different than an expected spatial relationship.  


Claim 9:  Claim 9 of the ‘037’ provides a teaching of  wherein the notification comprises instructions for transitioning from the spatial relationship determined by the processing circuitry to the expected spatial relationship. 


Claim 12: Claim 10 of the ‘037’ patent provides a teaching of wherein the expected spatial relationship is based on a parameter of the weld training simulation, the parameter comprising a selected exercise, a selected part, or a selected joint type. 

Claim 13:   Claim 11 of the ‘037 patent provides a teaching of wherein the memory circuitry further comprises computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to determine a training score based on a difference between the spatial relationship determined by the processing circuitry and the expected spatial relationship.  

Claim 14:  Claim 12 of the ‘037 patent provides a teaching of  wherein the memory circuitry further comprises computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to conduct the weld training simulation based on the spatial relationship of the first workpiece and second workpiece.  

Claim 15:  Claim 13 of the ‘037 patent provides a teaching of a mock workpiece assembly for use with a weld training system, comprising:  (see col. 40:30-32)
a first mock workpiece, comprising: (see col. 40:33)
 a first marker configured for recognition or detection by the weld training system, and a first connector;  (see col. 40:33-36)
and a second mock workpiece comprising: a second marker configured for recognition or detection by the weld training system, a second connector configured for tool-less connection to the first connector in a first joint arrangement,  (see col. 40:37-41)
and 63Attorney Docket No. 64441US03 (68444-US-A) a third connector configured for tool-less connection to the first connector in a second joint arrangement that is different than the first joint arrangement (see col. 40:41-44). 

Claim 16:  Claim 14 of the ‘037 patent provides a teaching of wherein the first connector, second connector, and third connector comprise a first connector array, second connector array, and third connector array, respectively.  

Claim 17:  Claim 15 of the ‘037 patent provides a teaching of wherein the first joint arrangement or second joint arrangement comprise a lap joint, a butt joint, a corner joint, a T joint, or an edge joint.  

Claim 18:  Claim 16 of the ‘037 patent provides a teaching of wherein the second connector and third connector are further configured for tool-less disconnection from the first connector.  

Claim 19:  Claim 17 of the ‘037 patent provides a teaching of wherein the first connector, second connector, or third connector comprises a magnet, a hook fastener, a loop fastener, a snap fastener, a button, a clamping fastener, a prong, a stud, or a socket.  

Claim 20:  Claim 18 of the ‘037 patent provides ateachign of further comprising a third mock workpiece comprising: a third marker configured for recognition or detection by the weld training system, and a fourth connector configured for tool-less connection to the first connector in a third joint arrangement.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,322,037 in view of Bauer US 6,186,855. 
Claim 4:  The ’037 patent is silent on the teaching of wherein the array of connectors comprise a first array of connectors positioned along a first edge of the object, the object further comprising a second array of connectors positioned along a second edge of the object.  
However the Bauer reference provides a teaching of wherein the array of connectors comprise a first array of connectors positioned along a first edge of the object, the object further comprising a second array of connectors positioned along a second edge of the object (see FIG. 24-26 showing how an array of connector positioned along a first edge of the object interact with a second array of connectors positioned along a second edge of the object). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘037 patent with the feature of wherein the array of connectors comprise a first array of connectors positioned along a first edge of the object, the object further comprising a second array of connectors positioned along a second edge of the object, as taught by the Bauer reference, in order to construct a robust connection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715